Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 2, 4, 7, 9, 10,11, 13, 15, 16, 20, 22, 25, 31-33 and 36. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lessler Jay on March 5th 2021.

The application has been amended as follows: 

In claim 13, 
Delete the second and 3rd option. 

    PNG
    media_image1.png
    92
    146
    media_image1.png
    Greyscale



In claim 47, delete the first two compounds.

    PNG
    media_image2.png
    136
    677
    media_image2.png
    Greyscale




Cancel claims  37-45

 Status of the rejections :-
The rejection under 35 USC 103 has been withdrawn as the claims have been amended.
The ODP  rejection over US 8481739 , US 8912331  and US 10087182  has been withdrawn  as the option CONHCH2ORx has been deleted. 


 The restriction between the methods and compounds was withdrawn however there were several 112 issues and only claim 36 was found to be allowable. 
Conclusion
Claims 1, 2, 4, 7, 9, 10, 11, 13, 15, 16, 20, 22, 25, 31-33 and 36 are allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



March 5, 2021.